 

Exhibit 10.2

 

THE SECURITY REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 OR THE SECURITIES LAWS OF ANY STATE (COLLECTIVELY, THE “LAWS”).  THE
SECURITY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF EITHER (I) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITY UNDER
THE APPLICABLE LAWS OR (II) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER, IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE ISSUER, TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE APPLICABLE LAWS.

 

 

DATE OF ISSUANCE: As of March 23, 2017

 

$6,500,000.00

 

AMERICAN ELECTRIC TECHNOLOGIES, INC.,

M&I ELECTRIC INDUSTRIES, INC.

AND

SOUTH COAST ELECTRIC SYSTEMS, LLC

 

 

AMENDED AND RESTATED SENIOR SECURED TERM NOTE

 

 

This Amended and Restated Senior Secured Term Note (the “Note”) is jointly
issued by American Electric Technologies, Inc., a Florida corporation, M&I
Electric Industries, Inc., a Texas corporation, and South Coast Electric
Systems, LLC, a Delaware limited liability company (each a “Borrower;”
collectively, the “Borrowers”), pursuant to that certain Note Purchase Agreement
(the “NPA”) dated March 23, 2017, and that certain Transaction Modification
Agreement (the “TMA”) dated concurrently herewith, in each case by and among the
Borrowers and HD Special-Situations III, LP (the “Lender”).  Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
NPA and the TMA.

 

1.Payment Obligation.  

 

(a)For value received, the Borrowers jointly and severally promise to pay to the
Lender or its permitted successors and assigns as to this Note (collectively,
the “Holder”), (i) the principal amount of Six Million Five Hundred Thousand
Dollars ($6,500,000.00) and (ii) interest on the outstanding principal amount at
the rate of eleven and a half percent (11.5%) per annum (the “Rate”), payable as
described below.  The principal amount of this Note, together with all accrued
and unpaid interest, shall be due and payable forty-eight (48) months after the
“Date of Issuance” shown above (the “Maturity Date”); provided, however, that:

 

--------------------------------------------------------------------------------

 

 

 

(i)   the Maturity Date may be extended up to two (2) times by twelve (12)
months each time, in each case upon the written consent of the Holder and the
Borrowers, in their sole discretion;  

 

(ii)   that in the event of the occurrence of an Event of Default, including any
Event of Default based on a failure to meet the CCR required by the NPA, the
Borrowers shall collectively pay monthly principal amortization payments on this
Note that are the greater of (A) seventy-five percent (75%) of the monthly Free
Cash Flow (as defined below) or (B) Seventy-five Thousand Dollars ($75,000.00),
such payments to continue until the Event of Default has been cured or waived or
all principal with respect to this Note has been paid in full.  For purposes of
the foregoing, “Free Cash Flow” shall mean AETI’s consolidated EBITDA (in
accordance with GAAP) during the applicable (i.e. preceding) month, minus
interest, capital expenditures not to exceed $83,333.00 for any month during
2017 and any calendar year thereafter, and cash taxes paid for that month, all
determined on a consolidated basis.  During such time as payments are owed by
the Borrowers under this clause (ii), the Borrowers shall calculate such Free
Cash Flow and shall collectively pay such amount as is owed under this clause
within five (5) business days (as defined in the NPA) after the end of the
succeeding month.  Such remedy shall be in addition to all other rights and
remedies available to the Holder under the Closing Documents, as well as any
other rights or remedies afforded by law or equity; and

 

(iii)concurrent with the interest payment due hereunder for the month of April
2018 and continuing with each monthly interest payment thereafter until this
Note has been paid in full, the Borrower shall also amortize the principal
amount of this Note by including a payment of at least Thirty Thousand Dollars
($30,000.00).

 

(b)Interest on this Note in the amount of Nineteen Thousand Four Hundred
Seventy-five and 81/100 Dollars ($19,475.81), representing pro-rated interest
for the period from the Closing Date through March 31, 2017, shall be pre-paid
by the Borrowers upon execution hereof (which pre-payment shall be
non-refundable); thereafter, monthly interest on the outstanding principal
amount of this Note shall be due and payable monthly in arrears on the first
business day of each month during the period that this Note remains outstanding,
commencing on May 1, 2017.  Accrual of interest on the outstanding principal
amount shall commence on the “Date of Issuance” shown above and shall continue
until full payment of the outstanding principal amount has been made or duly
provided for.

 

(c)The Borrowers may prepay all or any portion of the outstanding principal
amount of this Note at any time upon thirty (30) days prior written notice to
the Holder.  If one or more prepayments aggregating in excess of $1,500,000.00
(the “Prepayment Threshold”) are made on this Note within one year of the Date
of Issuance (the “Make-Whole Period”), the prepayment which causes the
Prepayment Threshold to be exceeded shall be accompanied by a make-whole payment
equivalent to a 11.5% annual yield on the pre-paid amount that is in excess of
the Prepayment Threshold for the portion of the Make-Whole Period that will
remain after the date that the prepayment is made (with such calculation to
exclude any fees paid to the Holder).  For example, if $3,750,000.00 of the
principal amount of this Note is paid in full exactly six months

 

--------------------------------------------------------------------------------

 

after the Date of Issuance (leaving six months left in the Make-Whole Period),
the make-whole payment required by this paragraph shall be $158,125.00.  Any
amortization payment required under any provision of this Note shall not be
considered a “prepayment” for purposes of this paragraph.

 

2.Provisions as to Payment.  

 

(a)Payments on this Note are payable to the Holder in whose name this Note (or
one or more successor Notes) is registered on the records of the Borrowers
regarding registration and transfer of this Note (the “Note Register”);
provided, however, that the Borrowers’ obligations to a transferee of this Note
arise only if such transfer is made in accordance with the terms and conditions
of the NPA.  

 

(b)Payments on this Note are payable in immediately available funds in currency
of the United States of America at the address last appearing on the Note
Register of the Borrowers as designated in writing by the Holder hereof from
time-to-time.  The Borrowers shall collectively pay the outstanding principal
amount and all accrued and unpaid interest due upon this Note on the Maturity
Date, less any amounts required by law to be deducted or withheld, to the Holder
of this Note appearing of record as of the fifth business day prior to the
Maturity Date and addressed to such Holder at the last address appearing on the
Note Register. The forwarding of such funds shall constitute full payment of all
outstanding principal and accrued interest hereunder and shall satisfy and
discharge the liability for principal and interest on this Note to the extent of
such payment plus any amounts so deducted or withheld.  Unless otherwise
expressly provided herein, all payments shall be credited first to reimburse the
Holder for any cost or expense reimbursable hereunder, then to the payment of
accrued interest, and finally to the payment of principal.

 

3.Transfer of Note; Restrictions.

 

(a)      The Holder understands and acknowledges by its acceptance hereof that
(i) this Note has not been, and is not being, registered under the 1933 Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred except as provided in the NPA and (ii) no Borrower or any other
individual or entity is under any obligation to register this Note under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder.  By acceptance of this Note, the Holder agrees to
be subject to and bound by all of the agreements between the Borrowers and the
Lender set forth in the NPA.  

 

(b)       Prior to presentation of this Note for transfer, the Borrowers and any
agent of the Borrowers may treat the person in whose name this Note is duly
registered on the Note Register as the Holder hereof for the purpose of
receiving payments as herein provided and for all other purposes, whether or not
this Note be overdue, and no Borrower or any such agent shall be affected or
bound by notice to the contrary.

 

4.Obligations of the Borrowers Herein Are Unconditional.   The Borrowers’ joint
and several obligations to repay this Note at the time, place, interest rate and
in the currency hereinabove stated is absolute and unconditional.  This Note and
all other instruments now or hereafter issued in replacement of this Note on the
same or similar terms are direct obligations of

 

--------------------------------------------------------------------------------

 

each of the Borrowers.

 

5.Waiver of Demand, Presentment, etc.   To the extent permitted by law, the
Borrowers hereby expressly waive demand and presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, bringing of suit and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the timely payment of all sums owing and to
be owing hereunder, regardless of and without any notice, diligence, act or
omission as or with respect to the collection of any amount called for
herein.  No delay or omission of the Holder in exercising any right or remedy
hereunder shall constitute a waiver of any such right or remedy.  A waiver on
one occasion shall not operate as a bar to, or waiver of, any such right or
remedy on any future occasions.

 

6.Attorneys’ Fees; Reimbursable Expenses.  In the event it should become
necessary for the Holder to engage counsel to enforce this Note, the Borrowers
jointly and severally agree to pay the reasonable attorneys’ fees and costs of
the Holder, irrespective of whether suit is brought, including, without
limitation, any and all pre-judgment and post-judgment attorneys’ fees and costs
incurred (including, without limitation, fees and costs reasonably incurred in
connection with any matter arising under Title 11 of the United States
Code).  In addition, the Borrowers jointly and severally agree to pay for all of
the Holder’s other reasonable and customary out-of-pocket costs incurred in
connection with the enforcement of this Note, including, without limitation, all
of the Holder’s consultants’ fees, appraisers’ fees, accountants’ fees, and
trustee’s fees.

 

7.Events of Default.    Each of the following shall constitute an “Event of
Default” under this Note:

 

(a)the Borrowers shall fail to make timely payment of any amount of principal or
interest then due and owing under this Note or any Borrower shall itself provide
the Holder with written notice that one or more of the Borrowers has failed to
perform or observe any term,  condition, agreement or obligation under any of
the Closing Documents;

 

(b)except as covered by clause (a) above, a Borrower shall fail to make timely
payment of any amount then due and owing under any of the Closing Documents to
which it is a party, and the same shall continue uncured for a period of three
(3) business days after the date payment became due;

 

(c)except as covered by clause (a) above, any of the representations or
warranties made by a Borrower in any of the Closing Documents, or in any
certificate or other written statement heretofore or hereafter furnished by or
on behalf of a Borrower in connection with any of the Closing Documents, shall
be false or misleading in any material respect at the time made and the Holder
shall have provided written notice to that Borrower of the alleged
misrepresentation or breach of warranty and the same shall continue uncured for
a period of fifteen (15) business days after the Borrower’s receipt of such
written notice;  

 

 

 

(d)if a Borrower shall fail to perform or observe, in any material respect, any
term,  

 

--------------------------------------------------------------------------------

 

condition, agreement or obligation under any of the Closing Documents not
covered by clause (a), (b) or (c) above and the Holder shall have provided
written notice to that Borrower of the alleged failure and the same shall
continue uncured for a period of thirty (30) days after the Borrower’s receipt
of such written notice, unless such default cannot reasonably be cured within
such thirty (30) day period, in which case, no Event of Default shall be deemed
to have occurred so long as the Borrower commences to cure such default within
such thirty (30) day period and diligently pursues such cure to completion
within sixty (60) days of the Borrower’s receipt of such written notice;

 

(e)a Borrower shall (i) become insolvent, (ii) admit in writing its inability to
pay its debts generally or as they become due, (iii) make an assignment for the
benefit of creditors or commence proceedings for its dissolution or (iv) apply
for, or consent to the appointment of, a trustee, liquidator, or receiver for
all or a substantial part of its property or business;

 

(f)a trustee, liquidator or receiver shall be appointed for a Borrower, or for a
substantial part of its property or business, without its consent and such
appointment is not discharged within sixty (60) days after such appointment;

 

(g)any governmental agency, or any court of competent jurisdiction at the
instance of any governmental agency, shall assume custody or control of the
whole or any substantial portion of the assets of a Borrower and such custody or
control shall not be released within sixty (60) days thereafter;

 

(h)any final money judgment, writ of attachment, or similar process in excess of
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate (and not covered
by insurance) shall be entered against a Borrower, or any of its assets, and
shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty (30)
business days after the entry date thereof or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained;

 

(i)bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against a Borrower and, if instituted against
a Borrower, shall not be dismissed within sixty (60) days after such
institution, or a Borrower shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in, any such proceeding;

 

(j)the occurrence of any event of default or other event triggering acceleration
of, or a right to accelerate, any indebtedness by a Borrower, or any of its
subsidiaries, under any note, agreement or other instrument, whether such
indebtedness now exists or is hereafter created, if such indebtedness is not
subject to a subordination agreement with the Holder and the principal amount of
such indebtedness exceeds, individually or in the aggregate, Two Hundred Fifty
Thousand Dollars ($250,000); or

 

 

(k)the Holder reasonably believes that there has been a material adverse change
in (i) any of the assets, liabilities, sales, financial condition, business or
operations of the Borrowers

 

--------------------------------------------------------------------------------

 

and their subsidiaries (taken as a whole), (ii) the Borrowers’ ability (taken as
a whole) to repay this Note or (iii) the Holder’s rights and remedies under the
Closing Documents.

 

At any time during the occurrence of an Event of Default, and in each and every
such case, unless such Event of Default shall have been cured or waived in
writing by the Holder, in its sole discretion (which waiver in one instance
shall not be deemed to be a waiver in another instance or for any other prior or
subsequent Event of Default), at the option of the Holder and in the Holder’s
sole discretion, the Holder may immediately accelerate the maturity hereof,
whereupon all principal and accrued interest hereunder shall be immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrowers (anything herein or in any
other instrument to the contrary notwithstanding) and the Holder may immediately
enforce any and all of its rights and remedies provided herein or in any of the
other applicable Closing Documents, or any other rights or remedies afforded by
law or equity.  During the continuance of an Event of Default, the Rate shall
automatically increase by four percent (4.0%), which shall be imposed
retroactively to the first day of the month in which the Event of Default was
reported until the first date thereafter upon which there shall be no Event of
Default.  For avoidance of doubt, if an Event of Default occurred in January and
such Event of Default is disclosed in the Borrowers’ monthly financial
statements delivered to the Lender on February 15, then the default rate of
interest provided for herein shall apply to the outstanding principal of this
Note as of February 1 through the first date thereafter upon which there shall
be no Event of Default.

 

8.Security.    Repayment of this Note is secured by the Security Agreements, the
Deed of Trust, the Pledge Agreement and/or any other agreements now or hereafter
entered into by a Borrower or any other individual or entity to secure and/or
guarantee the payment of this Note.  Therefore, an Event of Default under the
terms of this Note shall be grounds for enforcement of the Holder’s rights under
the Security Agreements, the Deed of Trust, the Pledge Agreement and/or any such
other agreements.

 

9.Enforceability; Maximum Interest Rate.

 

(a)In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note shall not in any way be affected or
impaired thereby.  

 

(b)Notwithstanding anything to the contrary contained in this Note, the
Borrowers shall not be obligated to pay, and the Holder shall not be entitled to
charge, collect, receive, reserve or take interest (“interest” being defined,
for purposes of this paragraph, as the aggregate of all charges which constitute
interest under applicable law that are contracted for, charged, reserved,
received or paid under this Note) in excess of the maximum rate allowed by
applicable law (the “Maximum Lawful Rate”).  During any period of time in which
the Rate exceeds such Maximum Lawful Rate, interest shall accrue and be payable
only at such Maximum Lawful Rate; provided, however, that if at any time
thereafter the Rate is less than the Maximum Lawful Rate, the Borrowers shall,
to the extent permitted by law, continue to pay interest to the account of the
Holder at the Maximum Lawful Rate until such time as the total interest received
by the

 

--------------------------------------------------------------------------------

 

Holder is equal to the total interest which the Holder would have received had
the Rate been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable for the account of the Holder
shall be the Rate unless and until the Rate again would exceed the Maximum
Lawful Rate, in which event this provision shall again apply.  In no event shall
the total interest received by the Holder exceed the amount which the Holder
could lawfully have received had the interest been calculated for the term
during which the Holder actually received interest from the Borrowers at the
Maximum Lawful Rate.  If the Holder has received interest hereunder in excess of
the Maximum Lawful Rate, such excess amount shall be applied to the reduction of
the principal balance hereof or to other amounts (other than interest) payable
hereunder to the Holder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be repaid by the Holder
to the Borrowers.  For purposes of this Section, the term “applicable law” shall
mean the laws of  California (without giving effect to applicable principles of
conflict of law), and to the extent controlling, laws of the United States of
America.

 

10.Entire Agreement.  This Note, together with the other applicable Closing
Documents and any exhibits or schedules attached thereto, and any addenda to any
of the foregoing, constitute the full and entire understanding between the
Borrowers and the Holder with respect to the subject matter hereof and thereof
and supersede all prior negotiations, agreements and understandings, written or
oral, with respect to such subject matter.  No provision of this Note shall be
amended, waived, discharged or terminated other than by a written instrument
signed by the Borrowers and the Holder.

 

11.Governing Law.     This Note shall be governed by and construed in accordance
with the laws of California without giving effect to applicable principles of
conflict of law.

 

  12.Headings.   The headings of this Note are for convenience of reference and
shall not form a part of, or affect the interpretation of, this Note.  

 

13.Successors and Permitted Assigns. The Borrowers shall not assign any of their
rights or obligations hereunder and any such assignment shall be absolutely
void.  Subject to the transfer restrictions contained in the NPA, the Holder may
assign and/or participate any of its interest in this Note to any individual or
entity.  Each reference herein to powers or rights of the Holder shall also be
deemed a reference to the same power or right of such assignees, to the extent
of the interest assigned to them. All the covenants, agreements, representations
and warranties contained in this Note shall bind the Borrowers and the Holder
and their respective administrators, distributees, successors and permitted
assigns, including any individual or entity to whom the Holder has granted a
participation interest in this Note.

 

14.No Strict Construction.  The Borrowers agree that they have had sufficient
opportunity to review and comment on the provisions of this Note.  As a result,
any uncertainty or ambiguity existing herein shall not be interpreted against
the Borrowers or the Holder.

 

15.Waiver of Jury Trial.  THE BORROWERS AND THE HOLDER EACH WAIVE, TO THE EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed by
their authorized persons as of the Date of Issuance.

 

The Borrowers:

 

             

 

 

AMERICAN ELECTRIC TECHNOLOGIES, INC.

 

 

 

 

Date: November 13, 2017

 

 

 

By: 

 

/s/ Charles M. Dauber

 

 

 

 

 

 

Charles M. Dauber

 

 

 

 

 

 

President and CEO

Date: November 13, 2017

 

 

 

By: 

 

/s/ William B. Brod

 

 

 

 

 

 

William B. Brod

 

 

 

 

 

 

Senior Vice President and CFO

 

 

 

M&I ELECTRIC INDUSTRIES, INC.

 

 

 

 

Date: November 13, 2017

 

 

 

By: 

 

/s/ Charles M. Dauber

 

 

 

 

 

 

Charles M. Dauber

 

 

 

 

 

 

President and CEO

Date: November 13, 2017

 

 

 

By: 

 

/s/ William B. Brod

 

 

 

 

 

 

William B. Brod

 

 

 

 

 

 

Senior Vice President and CFO

 

 

 

SOUTH COAST ELECTRIC SYSTEMS, LLC.

 

 

 

 

Date: November 13, 2017

 

 

 

By: 

 

/s/ Charles M. Dauber

 

 

 

 

 

 

Charles M. Dauber

 

 

 

 

 

 

President and CEO

Date: November 13, 2017

 

 

 

By: 

 

/s/ William B. Brod

 

 

 

 

 

 

William B. Brod

 

 

 

 

 

 

Senior Vice President and CFO

 

 

 

 